ORDER
PER CURIAM
Kimberly Okello (“Wife”) appeals from the trial court’s Judgment and Decree of Dissolution, dissolving the marriage of Wife and Samson Okello (“Husband”) and providing for the custody and support of the parties’ two minor children, enforcing a consent agreement between them. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for' their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).